MEMORANDUM **
Substantial evidence supports the immigration judge’s (“IJ”) adverse credibility determination. Sulthan’s testimony revealed inconsistencies regarding both how many men attacked him in Bangalore and whether or not he ever received any threats in writing. Both inconsistencies go to the heart of his claim. See Don v. Gonzales, 476 F.3d 738, 742 (9th Cir.2007) (holding that inconsistent details about the event that forms the basis for the claim can support an adverse credibility finding).
Because Sulthan failed to establish eligibility for asylum, he also failed to demonstrate eligibility for withholding of removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Sulthan waived the IJ’s denial of his CAT claim because he failed to raise the issue in his opening brief. Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.